Citation Nr: 0430414	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to June 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted entitlement to 
service connection for psoriasis and assigned a 10 percent 
disability rating thereto.  During the course of this appeal, 
the RO increased the initial rating to 30 percent, but the 
veteran has continued his appeal asserting that an even 
higher initial rating is warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that the veteran participates in 
treatment for extensive psoriatic plaquing on his arms and 
legs with scattered lesions on various other parts of his 
body.  Treatment records do not include an estimation of the 
surface area covered by the veteran's service-connected 
psoriasis.

The veteran submitted photographs showing lesions on his 
forearms, knees and calves.  He related that he chose not to 
submit photographs of the lesions on his buttocks.  The 
veteran contends, however, that his psoriatic lesions cover 
over 40 percent of his body.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's skin disorder has been evaluated under 38 C.F.R. 
Section 4.118, Diagnostic Code 7816.  

A 30 percent rating is currently assigned under Diagnostic 
Code 7816 based on the finding by a Decision Review Officer 
that 20 to 40 percent of the veteran's exposed skin surface 
is affected by his psoriasis.  A higher rating of 60 percent 
will be assigned upon a showing that more than 40 percent of 
the veteran's entire body or more than 40 percent of his 
exposed areas are affected by his skin disorder.  
Consequently, because there is no medical opinion of record 
which speaks to the surface area affected by the veteran's 
service-connected psoriasis, this matter must be remanded for 
further development of the medical record.

The veteran is hereby notified that it is his 
responsibility to report for scheduled examinations and 
to cooperate in the development of the case, and that 
the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2004).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an examination to determine the 
severity of his psoriasis.  The examiner 
should review the veteran's claims folder 
and perform all necessary testing.  The 
examiner should specifically report on 
the percentage of surface area, both 
exposed and total, affected by the 
veteran's psoriatic lesions.  All 
opinions expressed must be supported by 
complete rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



